Citation Nr: 0115098	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-17 500	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel

INTRODUCTION

The veteran had active service from July 1943 to March 1946.  
This appeal arises from a November 1999 rating decision 
which, among other things, denied entitlement to service 
connection for bilateral defective hearing, and denied 
entitlement to service connection for tinnitus.  The veteran 
was accorded a hearing before the undersigned Member of the 
Board of Veterans' Appeals (Board) in March 2001, and a 
transcript of the hearing is included in the claims folder.  
At the above noted Board hearing, the veteran withdrew the 
issue of entitlement to service connection for residuals of a 
head injury from appellate consideration.  


REMAND

The veteran contends, in effect, that he sustained acoustic 
trauma in service when an explosive device detonated near him 
during basic training in the U.S. Army.  He has asserted that 
he currently has bilateral defective hearing and tinnitus as 
a result of the foregoing episode of acoustic trauma.  

The veteran's service medical records are unavailable, and 
the National Personnel Records Center (NPRC) has advised that 
any existing service medical records were destroyed in a fire 
at NPRC in July 1973.  His military separation record and his 
military discharge form show that his military occupational 
specialty was automotive mechanic, and he did not serve 
outside the continental United States.  

On VA audiometric evaluation of the veteran in December 1998, 
at the VA Medical Center in East Orange, New Jersey (East 
Orange VAMC), the veteran reported that, while in service, a 
land mine exploded and he sustained extensive injuries to the 
left side of his face and head.  He added that he had 
subsequent draining from his left ear, and has experienced 
recurrent episodes of nausea, dizziness, tinnitus, and 
hearing loss.  The veteran reported having undergone numerous 
surgical procedures in the left ear, to include a 
mastoidectomy, a possible cholesteatoma removal, and a 
tympanoplasty.  On clinical evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
55
75
80
LEFT
60
65
60
90
80

Pure tone threshold averages were 57 decibels in the right 
ear and 74 decibels in the left ear.  Speech recognition 
scores for the Maryland CNC word list were 92 percent in the 
right ear and 88 percent in the left ear.  The examiner's 
impressions included constant, bilateral tinnitus, and a 
finding that hearing thresholds in the right ear were within 
normal limits between 250 and 1500 Hertz, with a sudden drop 
to moderate to moderately severe sensorineural hearing loss 
between 2000 and 8000 Hertz.  The examiner added that the 
left ear showed a moderately severe to severe 
conductive/mixed hearing loss across all frequencies tested.  

Given the veteran's contention that he sustained injuries to 
the left side of his face and head in a land mine explosion 
during service, he was accorded a VA dermatological 
examination in December 1998, at the East Orange VAMC.  He 
indicated that he had a scar on the posterior portion of his 
left ear resulting from surgery involving his left ear and 
mastoid.  He stated that the scar was asymptomatic, but that 
he is now deaf in his left ear.  On clinical evaluation, 
there was a 2 centimeter by 1 centimeter, depressed scar at 
the posterior portion of the left ear, which was not painful 
to the touch and which was not considered disfiguring.  

On VA examination of the veteran's ears in February 1999, at 
the East Orange VAMC, it was noted that the right ear showed 
a normal canal, normal tympanic membrane, and there was no 
tenderness over the mastoid.  The left ear showed a healed 
ear drum, moist ear canal, and there was no tenderness over 
the mastoid.  The examiner noted that previous VA audiometric 
evaluation showed that the veteran has a bilateral 
sensorineural hearing loss, with a conductive element of 
hearing loss in the left ear.  The diagnoses included 
tinnitus, by history, otitis media of the left ear, and 
bilateral sensorineural hearing loss.  

In a written statement, dated in September 1998, and added to 
the record in April 1999, the veteran asserted that, during 
the last weeks of his basic military training, in September 
1943, at Camp Croft, South Carolina, he was attempting to 
complete the infiltration course.  It was a live fire 
exercise and he ventured too close to a land mine which 
detonated near his left ear.  Immediately thereafter, his ear 
began to bleed and discharge.  He reported to the infirmary 
for medical treatment and medication.  Later, while being 
prepared for overseas duty, he underwent a routine physical 
examination.  The examiner discovered that he had a problem 
with his ear and he was disqualified for overseas service.  
After his separation from military service, the veteran 
continued to experience problems with his ears.  In the 
1960s, he developed problems with his ears which prevented 
him from working for days at a time.  He was referred to a 
physician identified as "Doctor M. Basek" from the Columbia 
Presbyterian Medical Center in New York.  The veteran 
indicated that Dr. Basek discovered that he had a small tumor 
in his inner ear, and performed surgery to remove the tumor.  
The veteran described this surgery as successful, and he did 
not experience problems again until the 1990s.  At that time, 
he underwent surgery by a physician identified as "Dr. L. 
Savetsky", to whom Dr. Basek had transferred his medical 
practice prior to his death.  The first surgical procedure 
performed by Dr. Savetsky occurred in April 1991, and the 
veteran underwent a second surgical procedure by Dr. Savetsky 
in July 1992.  The veteran added that, despite the surgery, 
he continued to experience occasional dizziness and nausea, 
and Dr. Savetsky has reportedly told him that another 
operation would not be beneficial.  

In September 1999, daily sick reports from the veteran's 
military unit, dating from July 1943 to October 1943, were 
associated with the claims folder.  The sick reports show 
that the veteran reported for sick call on August 4, 1943, 
August 15, 1943, and October 1, 1943, but the reports do not 
show the nature of the veteran's complaint or the type of 
medical treatment he may have received on those occasions.  

Surgical reports, dated in April 1991 and July 1992, from 
Lawrence Savetsky, M.D., of Columbia Presbyterian Medical 
Center in New York, were added to the claims folder in 
December 1999.  The surgical reports show that the veteran 
underwent a left ear ossiculoplasty in April 1991.  The 
preoperative and postoperative diagnoses were of chronic 
otitis media of the left ear.  He underwent a surgical 
procedure involving exploration of the left middle ear and 
ossiculoplasty in July 1992.  The preoperative and 
postoperative diagnoses were of chronic otitis media of the 
left ear.  

In a subsequently received written statement, the veteran 
indicated that he had been treated in the 1950s for problems 
with his ears by an ear, nose, and throat specialist in New 
Brunswick, New Jersey, whom he identified as Dr. Sullivan.  
He also received medical treatment from his family physician, 
Dr. Joseph Vargyas.  The veteran further indicated that, 
since his surgery by Dr. Savetsky, he had received medical 
treatment for his ears at the VA Medical Center in Lyons, New 
Jersey (Lyons VAMC).  

At the hearing before the undersigned Member of the Board at 
the RO in March 2001, the veteran indicated that Dr. Sullivan 
was deceased, and it was unlikely that records of his medical 
treatment by Dr. Sullivan could be obtained.  The veteran 
reported that he had attempted to obtain records of his 
medical treatment by Dr. Savetsky but, he was uncertain as to 
the reasons why the records had not been obtained.  He also 
indicated that he had some treatment at the East Orange VAMC 
involving neurological testing.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim, which was the basis for the RO's 
prior denial of the claims at issue in this appeal.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Hearing loss disability is defined in 38 C.F.R. § 3.385, 
which states:  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2000).  

In summarizing the evidence in this case, the VA audiometric 
evaluation of the veteran in December 1998 shows that he has 
bilateral defective hearing according to VA standards set 
forth in 38 C.F.R. § 3.385.  The evidence also includes 
medical diagnoses of tinnitus.  The veteran contends that his 
problems with his ears disqualified him from overseas 
service.  Although the evidence does not confirm that he was 
disqualified from overseas service, the evidence demonstrates 
that he did not serve overseas.  

However, with the exception of the surgical reports from Dr. 
Savetsky, dated in April 1991 and July 1992, and the 
examination reports from East Orange VAMC, dated in 1998 and 
1999, and discussed above, records of the veteran's private 
and VA medical treatment (at Lyons VAMC) for problems with 
his ears have not been associated with the claims folder.  
Additionally, there is no medical opinion of record as to the 
etiology of the veteran's current bilateral defective hearing 
and tinnitus.  Given the VCAA, the Board concludes that 
additional development of the evidence is required.  

Accordingly, this appeal is REMANDED for the following:

1.  The RO should contact the veteran and 
obtain a list of the names and addresses 
of all medical care providers who have 
treated him for bilateral defective 
hearing and tinnitus since service.  
Following receipt from the veteran of 
appropriate authorizations and releases, 
the RO should obtain the records of 
medical treatment identified, to include 
medical treatment by Drs. Basek and 
Savetsky and medical treatment at the VA 
Medical Centers in Lyons, New Jersey and 
East Orange, New Jersey.  All records 
obtained should be associated with the 
claims folder.

2. Thereafter, the veteran should be 
accorded an examination by a VA 
otolaryngologist to ascertain the 
etiology of his current bilateral 
defective hearing and tinnitus.  All 
clinical findings must be reported in 
detail.  The examining physician must 
review the claims folder and a copy of 
this remand in connection with the 
examination and state in the examination 
report that the review has been 
accomplished.  At the conclusion of the 
examination, the otolaryngologist should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
bilateral defective hearing and tinnitus 
had their onset during his period of 
active service from July 1943 to March 
1946, whether it is at least as likely as 
not that bilateral defective hearing was 
manifested in the first post service 
year, and whether it is at least as 
likely as not that bilateral defective 
hearing and/or tinnitus is/are otherwise 
related to service.  

3. The RO must review the claims folder 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  The RO 
should then review the claim of 
entitlement to service connection for 
bilateral defective hearing and the claim 
of entitlement to service connection for 
tinnitus to determine whether the claims 
may be granted.  If either claim remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



